Citation Nr: 1233292	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for residuals of a neck injury.

2. Whether new and material evidence has been received to reopen the claim of service connection for residuals of a back injury.

3. Whether new and material evidence has been received to reopen the claim of service connection for residuals of an injury to the mouth and teeth.  

4. Entitlement to service connection for claimed residuals of a neck injury.

5. Entitlement to service connection for claimed residuals of a back injury.

6. Entitlement to service connection for claimed residuals of an injury to the mouth and teeth.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1968.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

The Virtual VA paperless claims processing system includes records of VA treatment, received in the Virtual VA claims file on May 16, 2012, for the period from April 2005 through October 2011. 

These include records of dental treatment and notations of low back pain and neck pain.  These records have not been considered in connection with the Veteran's claims on appeal and may be relevant to adjudication of his claims.  

The most recent Statement of the Case or Supplemental Statement of the Case in this matter was issued in January 2009; on remand, to the extent the claims on appeal remain denied, the new evidence must be considered in a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31.
 
The reopened claims for service connection for the residuals of a neck injury, the residuals of a back injury, and the residuals of an injury to the mouth and teeth are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Since the unappealed denial of the claims for service connection for a neck injury, a back condition, and residuals of an injury to the mouth and teeth, as last finally adjudicated in a July 2005 Statement of the Case, medical nexus opinion evidence has been received asserting with respect these claims that the Veteran has current disabilities that are related to the Veteran's period of active service.  

2. The newly received medical nexus evidence, when considered with previous evidence of record, including records of several injuries and frequent treatment during active service, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The evidence received since the July 2005 RO Statement of the Case, which was the last final denial with respect to the issue of service connection for a back condition, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302(b) (2011).

2. The evidence received since the July 2005 RO Statement of the Case, which was the last final denial with respect to the issue of service connection for a neck injury, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302(b) (2011).

3. The evidence received since the July 2005 RO Statement of the Case, which was the last final denial with respect to the issue of service connection for an injury to the mouth and teeth, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claims on appeal.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the applications to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Claims Reopened

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

Following receipt of a timely notice of disagreement, the RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  

Otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence means more than evidence that has not been previously physically of record.  To be "new" additional evidence must be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim , even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In a rating decision dated in September 2004, the RO denied the Veteran's claims for service connection for a back condition, for a neck injury, and for an injury to the mouth and teeth.  

The RO acknowledged that there was documented injury to the back in 1964 and treatment of back problems in 1965 and 1966 in the service treatment records, and of a blow and injury to the teeth in February 1968, both during active service.  

The Board notes that, in fact, the service treatment records show very frequent treatment and complaints of and for back disability during active service, from 1964 through his date of discharge in 1968.  

The service treatment records include the following: January 1965 service treatment records of treatment for continuous back pain; an April 1965 record of treatment for back pain said to have began when the Veteran fell down some steps in December 1964; June 1965 records of treatment for recurrent low back pain; June 1966 records of treatment for a back injury after the Veteran experienced a second fall down a flight of stairs, apparently while carrying a garbage can, with findings of a mild abrasion on the thoracic spin and limited flexion and extension of the lumbar spine; a July 1968 service separation medical history in which the Veteran complained of musculoskeletal back pain; a July 1968 record of treatment after being punched in the chest, with a diagnosis of rule out fracture; October 1968 and November 1968 records of treatment for chronic low back pain; and records of dental treatment, including a February 1968 record of dental treatment for a blow to teeth number 8 and 25.

However, as of September 2004, there was no medical nexus evidence to show a relationship between current back, neck, or mouth and tooth disabilities and the in-service injuries.

The Veteran submitted a notice of disagreement with the September 2004 rating decision in November 2004, and a Statement of the Case was issued in July 2005.

The Veteran filed a substantive appeal (VA Form 9) in February 2006.

In February 2006, the RO informed the Veteran that he did not file a substantive appeal within sixty days of the mailing of the July 2005 statement of the case or within one year of the October 2004 letter that notified him of the September 2004 denial of his claim.  

The RO notified the Veteran that he had therefore not timely appealed the claims denied in the September 2004 RO rating decision, and provided him his appellate rights with respect to the determination that he had not filed a timely appeal.  

The Veteran did not submit a notice of disagreement within one year of the determination that he had not submitted a timely appeal with respect to the September 2004 RO rating decision and July 2005 Statement of the Case by which the RO had denied his claims for service connection for a back condition, a neck injury, and an injury to the mouth and teeth.

As a result, the denials of the Veteran's claims by a September 2004 RO rating decision, of which the Veteran was informed by letter in October 2004, and a July 2005 Statement of the Case are final, and the February 2006 RO decision that his February 2006 substantive appeal was not a timely appeal with respect to those decisions is also final.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26, 20.302(b).  The Veteran has not contended otherwise with respect to his current appeal to reopen the claims.

In August 2006, the RO received the Veteran's application to reopen his claims for service connection for a back condition, a neck injury, and an injury to the mouth and teeth.  

With the application the Veteran submitted statements from a private physician that the Veteran had chronic back pain, fractured teeth, and neck disability that were at least as likely as not caused or aggravated by the Veteran's active duty service time.

Thus, since the unappealed denial of the claims for service connection for neck disability, back disability, and residuals of an injury to the mouth and teeth, medical nexus opinion evidence has been received asserting with respect to these claims that the Veteran has current disabilities that are related to the Veteran's period of active service.  

This is new evidence that when considered with previous evidence of record, showing several injuries to the head, chest and back during service, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  

Accordingly, the newly received evidence is "new and material," and reopening of the claims is warranted. 
 

ORDER

New and material evidence having been received, the claim of service connection for the residuals of a neck injury is reopened.

New and material evidence having been received, the claim of service connection for the residuals of a back injury is reopened.

New and material evidence having been received, the claim of service connection for the residuals of an injury to the mouth and teeth is reopened.


REMAND

As noted, new and material evidence of record has been received to reopen the Veteran's claims of service connection for residuals of a neck injury, residuals of a back injury, and residuals of injury to the mouth and gums.

Because for each of these conditions there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the veteran's disabilities began during service or are related to some incident of service is required in adjudicating the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The requirement under VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the most recent Statement of the Case or Supplemental Statement of the Case in this matter was issued in January 2009, the Veteran should be contacted to identify any additional relevant records of treatment that has occurred since that time.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, as noted, in May 2012 records of VA treatment from 2005 forward, including dental treatment and recurrent notations of neck and back pain, were received.  

These records have not been considered in conjunction with the Veteran's appealed claims, and should be considered in any Supplemental Statement of the Case should the claims on appeal continue to be denied.  See 38 C.F.R. § 19.31.

Accordingly, the reopened claims are REMANDED to the RO for the following action:

1. The RO should take appropriate steps to request that the Veteran identify all relevant records of VA and non-VA health care providers who have treated him for disorders of the teeth and mouth, neck, or back from the time of his discharge from active service in August 1968 through the present time.  

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include any potentially relevant records of VA treatment that have not been previously received into the VA virtual claims file or the Veteran's paper claims file.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  Once all available relevant medical records have been received, the RO should make arrangements to have the Veteran afforded VA examinations for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current disability of the teeth and mouth, neck or back that are due to an injury or other event or incident of his period of service.

The RO must send the claims file to the examiners for review, and the clinicians must indicate that the claims file was reviewed.

The examiners must take a complete history from the Veteran as to the nature and onset of his claimed residuals of injuries to the teeth and mouth, neck and back.
 
If there is a medical basis to support or doubt the histories provided by the Veteran, the examiners must state this, with a fully reasoned explanation.

The examiners must review the service treatment records, including January 1965 service treatment records of treatment for back pain; an April 1965 record of treatment for back pain said to have began when the Veteran fell down some steps in December 1964; June 1965 records of treatment for recurrent low back pain; June 1966 records of treatment for a back injury after the Veteran experienced a second fall down a flight of stairs, apparently while carrying a garbage can, with findings of a mild abrasion on the thoracic spin and limited flexion and extension of the lumbar spine; a July 1968 service separation medical history in which the Veteran complained of musculoskeletal back pain; a July 1968 record of treatment after being punched in the chest, with a diagnosis of rule out fracture; October 1968 and November 1968 records of treatment for chronic low back pain; and records of dental treatment, including a February 1968 record of dental treatment for a blow to teeth number 8 and 25.

The examiners must provide a diagnosis for each disorder of the mouth, teeth, neck and back found upon examination.

For each disorder of the mouth or teeth the appropriate examiner must provide an opinion as to whether the disorder is a result of in-service trauma to the mouth or teeth.

For each diagnosed disorder, the appropriate examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is related to any incident of service.

If arthritis of the neck, back or jaw is diagnosed, the examiner must provide an opinion as to whether the arthritis existed within one year after discharge from service in August 1968.

In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

Each examiner must to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. After completing all indicated development to the extent possible, the RO should readjudicate the reopened claims in light of all the evidence of record.  This must include consideration of all newly received evidence in both the Virtual VA claims file and the paper claims file, including any records of VA treatment in the Virtual VA claims file.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and they afford them  a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


